Citation Nr: 1403131	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-24 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased disability rating for the service-connected right elbow degenerative arthritis with residuals, currently evaluated at 10 percent disabling.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from December 1988 to December 2008.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah which denied the increased rating sought on appeal.  

In August 2012, the Veteran claimed entitlement to a total disability evaluation based on individual unemployability (TDIU) for his service-connected disabilities in conjunction with his claim for an increased rating.  In a September 2013 rating decision, the RO increased several of the Veteran's ratings for his service-connected disabilities, resulting in a combined rating of 100 percent effective in August 2012.  The RO correctly determined that this rendered the claim for TDIU is moot.  A TDIU based on a single service-connected disability alone may result in additional benefits (i.e., special monthly compensation, or SMC), even if a 100 percent schedular evaluation is in effect.  However, a TDIU based on several service-connected disabilities in concert with each other does not result in SMC.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Here, the Veteran specifically contended not that his elbow disability alone was sufficient to warrant a TDIU, but rather that all of his service-connected disabilities combined to create unemployability.  Therefore, the TDIU issue is moot, as the Veteran cannot receive SMC with its help.
 

FINDINGS OF FACT

1.  The Veteran's service-connected right elbow degenerative arthritis with residuals is manifested by pain, pain on motion, variations in tension, swelling, and limitation of motion; there is no evidence of ankylosis.

2.  The evidence does not show that the Veteran's service-connected right elbow degenerative arthritis with residuals is so exceptional or unusual that referral for extraschedular consideration is required.

3.  The Veteran is right hand dominant. 

CONCLUSION OF LAW

The criteria for an increased rating higher than 10 percent for the service-connected right elbow degenerative arthritis with residuals have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided VCAA notice by letter in March 2012, which notified the Veteran of how to substantiate his claim for an increased rating and provided information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.



Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  Further, during the appeal period the Veteran was afforded VA medical examinations in April 2012 and March 2013.  The examiners each conducted examinations and provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

Because there is no indication in the record that any additional evidence pertinent to the claims are available and unassociated with the file, the Board concludes VA has satisfied its duty to assist. 

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
The Veteran's service-connected right elbow degenerative arthritis with residuals is currently evaluated at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5206 (forearm, limitation of flexion of)/DC 5010 (arthritis due to trauma).  

Pursuant to DC 5010, such arthritis is to be rated as degenerative arthritis under DC 5003.  That DC states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The elbow is considered a major joint for rating purposes.  38 C.F.R. § 4.45.  

Here, limitation of motion of the elbow and forearm is rated under DC 5206, which provides separate ratings based on whether the arm is the dominant or minor arm.  The Board notes that the Veteran is right hand dominant.  See e.g., January 2011 VA examination.  Therefore, pursuant to 5206, limitation of flexion of the major (dominant) forearm is rated as follows: 10 percent for flexion limited to 100 degrees; 20 percent for flexion limited to 90 degrees; 30 percent for flexion limited to 70 degrees; 40 percent for flexion limited to 55 degrees; and a maximum of 50 percent for flexion limited to 45 degrees.  38 C.F.R. § 4.71a.

In evaluating any disability on the basis of limitation of motion, the Board must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  For musculoskeletal disabilities, the Board must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See Deluca, at 206.  

The Veteran contends that the severity of his right elbow degenerative arthritis with residuals warrants a higher disability rating.  See e.g., December 2011 claim.  In the July 2012 notice of disagreement, the Veteran reported that his bursitis is coming back and it would not go down.    

VA treatment records in January 2011 show that the Veteran complained of aching in his right elbow.  In September 2011, the Veteran was treated for bursitis of the right elbow.  In January 2012, the Veteran complained of intermittent sharp, pinching pain and "tension."  The Veteran rated his pain as moderate to severe.  In March 2012, the Veteran complained of increased arthritic pain in his right arm and elbow.  In May 2012, the Veteran complained that his right elbow "feels fluffy or fatty or sloppy" and sometimes hard, sometimes soft.  In June 2012, the Veteran complained that his elbow was still hurting.  In July 2012, the Veteran denied pain unless he leaned on the elbow.  He was able to move his joint with no limit.  The bursa was noted as being swollen and fluid-filled.  Also in July 2012, he reported two weeks of worsening elbow pain and swelling.  The Veteran complained of edema, redness, and tenderness to touch.  In August 2012, the Veteran reported that he leaned on his elbow and it started aching.  Later in August 2012, there was no joint pain and normal range of motion.  In March 2013, there was no synovitis.  In April 2013, there was no joint pain and normal range of motion.  

Private emergency room records in September 2011 show that the Veteran was treated for bursitis of the right elbow.  

On VA general examination in January 2011, the Veteran reported limitations due to arthritis, aching, and joint pain.  Evaluation of the elbow specifically was not conducted.

On VA examination in April 2012, the Veteran reported no pain or issues with the right elbow, except that it aches when it rains.  He reported that he has had no flare-ups.  Range of motion testing showed no limitation in motion on initial and repeat testing, and there was no objective evidence of painful motion or ankylosis.  The examiner specifically indicated that there was no functional impairment.

On VA examination in March 2013, the Veteran reported flare-ups that impact functioning and decreased functioning by 50 percent.  Flexion was to 140 degrees, (with normal being to 145 degrees) and objective evidence of painful motion began at 140 degrees.  There was no limitation of extension or painful motion on extension.  The Veteran was able to perform repeated range of motion testing, and after the third repetition, flexion was to 130 degrees.  Functional impairment from pain on movement was noted.  Pain on palpation was noted.  There was no evidence of ankylosis.  

The VA x-ray report from the March 2013 VA examination showed degenerative or traumatic arthritis of the right elbow.  

Because the record shows no finding of limitation of extension of the right forearm during the appeal period, Diagnostic Code 5207 (forearm, limitation of extension of) is not applicable.  See 38 C.F.R. § 4.71a.  Because there is no x-ray evidence of involvement of two or more major joints pertaining to the service-connected right elbow disability on appeal, the specific rating criteria under Diagnostic Code 5003 are not applicable.  See 38 C.F.R. § 4.71a; Diagnostic Code 5003.  Instead, the Veteran's degenerative arthritis, which has been established by x-ray findings, will be rated on the basis of limitation of motion of the elbow joint under Diagnostic Code 5026.  See id.  

Because the Veteran's bursitis affects right elbow flexion and limitation of motion of the forearm, the Board finds that consideration of Diagnostic Code 5206 (forearm, limitation of flexion of) for the Veteran's bursitis is most appropriate for rating purposes per Diagnostic Code 5019.  

When considering the rating criteria under Diagnostic Code 5206, the evidence shows that right forearm flexion was normal throughout most of the appeal, until 2013, when it was slightly less than normal, being limited to 130 degrees.  Even when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, flare-ups, and with repeated use, these findings do not more nearly approximate or equate to forearm flexion of 90 degrees or less.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because forearm flexion is not limited to 90 degrees, a rating higher than 10 percent is not warranted under Diagnostic Code 5206.  38 C.F.R. § 4.71a.

The Board has considered the Veteran's statements that describe his symptoms such as pain, flare-ups, and tension.  The Veteran is certainly competent to describe his observations and the Board finds that Veteran is credible.  However, the Board finds the objective medical findings by skilled professionals are more persuasive, as they conducted orthopedic range of motion testing and examinations to determine the extent of the disability.  The medical findings do not support a rating higher than 10 percent for the service-connected right elbow degenerative arthritis with residuals at any point during the appeal period.  

The Board recognizes the Veteran's contentions.  However, the Board must apply the regulatory rating criteria.  For reasons discussed above, the preponderance of the evidence is against a finding that the current level of impairment warrants a rating in excess of 10 percent under the diagnostic criteria; therefore, the Veteran's claim for an increased rating is denied.  38 U.S.C.A. § 5107.  

The Board has considered the applicability of diagnostic codes pertaining to impairment of the hand and fingers (e.g., Diagnostic Codes 5216 to 5230 (evaluation of ankylosis or limitation of motion of single of multiple digits of the hand)).  In all the forearm and wrist injuries, codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand.  38 C.F.R. § 4.71a, Note, Diagnostic Codes 5205-5213.  In January 2012, the Veteran complained that his hands started cramping, his fingers "fold up," and it is very painful.  The Veteran stated that this had been going on for several months, but worsened over the past few weeks.  See January 2012 VA treatment records.  The Board notes in a March 2010 rating decision, the Veteran was denied service connection for right hand joint stiffness.  Because there is no objective evidence to suggest that the Veteran's impaired finger movements are due to tendon tie-up, muscle or nerve injury, a separate and combined rating for the Veteran's finger impairment is not warranted.   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's right elbow degenerative arthritis with residuals is currently rated under Diagnostic Code 5206.  This diagnostic code is deemed by the Board to be the most appropriate for the reasons discussed above and because it pertains specifically to the elbow and the Veteran's symptoms.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5206.

The criteria for a higher rating for the right elbow degenerative arthritis with residuals have not been met at any point during the appeal period.  Therefore, staged ratings for the Veteran's right elbow degenerative arthritis with residuals are not applicable.  

Extraschedular Consideration

Though the Board does not have authority to grant an extraschedular rating, the Board may decide whether the claim should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  To find for an extraschedular rating, the case must present such an exceptional or unusual disability picture, with related factors such as marked interference with employment or necessitated frequent periods of hospitalization, so as to render the regular schedular standards impractical.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria fully describe the Veteran's disability levels and symptomatology pertaining to his right elbow degenerative arthritis with residuals.  The Veteran's right elbow degenerative arthritis with residuals is manifested by pain, pain on motion, variations in tension, swelling, and limitation of motion.  The rating criteria contemplate functional loss due to these impairments, and therefore the assigned schedular rating is adequate.  Furthermore, there is no evidence of an exceptional disability picture specifically due to the elbow disability.  Thus, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased disability rating for the service-connected right elbow degenerative arthritis with residuals, currently evaluated at 10 percent disabling, is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


